TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 8, 2018



                                       NO. 03-18-00139-CV


                                    City of Killeen, Appellant

                                                  v.

             Mary Cheney, Surviving Spouse of Decedent Eric Cheney, Appellee




         APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                 JUSTICE PEMBERTON NOT PARTICIPATING
           REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory order signed by the trial court on February 16, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order denying

appellant’s plea to the jurisdiction and renders judgment dismissing appellee’s claim. Appellee

shall pay all costs relating to this appeal, both in this Court and the court below.